                                                        United States District Court
                                                        Central District of California                                     JS-3
UNITED STATES OF AMERICA vs.                                                Docket No.             EDCR19-00240-JGB

Defendant         ROBERT LEE GILLIAM, III                                   Social Security No. 7           0    3     7

akas: Michael Rmatrinez Ancona                                              (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                     MONTH   DAY   YEAR
           In the presence of the attorney for the government, the defendant appeared in person on this date.         12     16     19


 COUNSEL                                                                 John N. Aquilina, CJA
                                                                             (Name of Counsel)

     PLEA             x GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO              NOT
                                                                                                                CONTENDERE          GUILTY
  FINDING             There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:

                      Transporting Illegal Alien for Private Financial Gain in violation of 18 U.S.C. §1324(a)(1)(A)(ii), 8
                      U.S.C. § 1324(b)(i)

JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no
AND PROB/ sufficient cause to the contrary was shown, or appeared to the Court, the Court adjudged the defendant
  COMM
  ORDER   guilty as charged and convicted and ordered that: Pursuant to the Sentencing Reform Act of 1984, it is
                      the judgment of the Court that the defendant, Robert Lee Gilliam, III, is hereby placed on
                      PROBATION for a term of THREE YEARS on Count One of the Information under the following
                      terms and conditions:


        It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
        immediately.

        Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he
        is unable to pay and is not likely to become able to pay any fine.

                         1. The defendant shall comply with the rules and regulations of the United States Probation &
                             Pretrial Services Office and General Order 18-10.

                         2. The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall
                             submit to one drug test within 15 days of release from custody and at least two periodic drug tests
                             thereafter, not to exceed eight tests per month, as directed by the Probation Officer.

                         3. The defendant shall participate for a period of six months in a home detention program which may
                             include electronic monitoring, GPS, Alcohol Monitoring Unit or automated identification system
                             and shall observe all rules of such program, as directed by the Probation Officer. The defendant
                             shall maintain a residential telephone line without devices or services that may interrupt operation
                             of the monitoring equipment.

CR-104 (docx 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                 Page 1 of 5
USA vs.     ROBERT LEE GILLIAM, III                                        Docket No.:       EDCR19-00240-JGB

                        4. During the period of community supervision, the defendant shall pay the special assessment in
                           accordance with this judgment's orders pertaining to such payment.

                        5. The defendant shall cooperate in the collection of a DNA sample from the defendant.

          The defendant was informed of his right to appeal.




In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions
of Probation and Supervised Release within this judgment be imposed. The Court may change the conditions of
supervision, reduce or extend the period of supervision, and at any time during the supervision period or within the
maximum period permitted by law, may issue a warrant and revoke supervision for a violation occurring during the
supervision period.




           December 26, 2019
           Date                                                 Jesuss G.
                                                                       G. Bernal, U. S. District Judge

It is ordered that the Clerk deliver a copy of this Judgment and
                                                              nd Probation/Commitment Order to the U.S.
                                                                                                   U S Marshal or other qualified officer.


                                                                Clerk, U.S. District Court




           December 26, 2019                              By
           Filed Date                                           Irene
                                                                   ne Vazquez fo
                                                                              for
                                                                               or Ma
                                                                                  M
                                                                                  Maynor
                                                                                    yno
                                                                                     nnoor G
                                                                                           Galvez,
                                                                                             a     Deputy Clerk




CR-104 (docx 10/18)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 2 of 5
USA vs.     ROBERT LEE GILLIAM, III                                     Docket No.:   EDCR19-00240-JGB


The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                      STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                      While the defendant is on probation or supervised release pursuant to this judgment:
1.   The defendant must not commit another federal,                9.     The defendant must not knowingly associate with
     state, or local crime;                                               any persons engaged in criminal activity and must
2.   The defendant must report to the probation office                    not knowingly associate with any person
     in the federal judicial district of residence within                 convicted of a felony unless granted permission to
     72 hours of imposition of a sentence of probation                    do so by the probation officer. This condition will
     or release from imprisonment, unless otherwise                       not apply to intimate family members, unless the
     directed by the probation officer;                                   court has completed an individualized review and
3.   The defendant must report to the probation office                    has determined that the restriction is necessary for
     as instructed by the court or probation officer;                     protection of the community or rehabilitation;
4.   The defendant must not knowingly leave the                    10.    The defendant must refrain from excessive use of
     judicial district without first receiving the                        alcohol and must not purchase, possess, use,
     permission of the court or probation officer;                        distribute, or administer any narcotic or other
5.   The defendant must answer truthfully the inquiries                   controlled substance, or any paraphernalia related
     of the probation officer, unless legitimately                        to such substances, except as prescribed by a
     asserting his or her Fifth Amendment right against                   physician;
     self-incrimination as to new criminal conduct;                11.    The defendant must notify the probation officer
6.   The defendant must reside at a location approved                     within 72 hours of being arrested or questioned by
     by the probation officer and must notify the                         a law enforcement officer;
     probation officer at least 10 days before any                 12.    For felony cases, the defendant must not possess a
     anticipated change or within 72 hours of an                          firearm, ammunition, destructive device, or any
     unanticipated change in residence or persons                         other dangerous weapon;
     living in defendant’s residence;                              13.    The defendant must not act or enter into any
7.   The defendant must permit the probation officer to                   agreement with a law enforcement agency to act
     contact him or her at any time at home or                            as an informant or source without the permission
     elsewhere and must permit confiscation of any                        of the court;
     contraband prohibited by law or the terms of                  14.    As directed by the probation officer, the defendant
     supervision and observed in plain view by the                        must notify specific persons and organizations of
     probation officer;                                                   specific risks posed by the defendant to those
8.   The defendant must work at a lawful occupation                       persons and organizations and must permit the
     unless excused by the probation officer for                          probation officer to confirm the defendant’s
     schooling, training, or other acceptable reasons                     compliance with such requirement and to make
     and must notify the probation officer at least ten                   such notifications;
     days before any change in employment or within                15.    The defendant must follow the instructions of the
     72 hours of an unanticipated change;                                 probation officer to implement the orders of the
                                                                          court, afford adequate deterrence from criminal
                                                                          conduct, protect the public from further crimes of
                                                                          the defendant; and provide the defendant with
                                                                          needed educational or vocational training, medical
                                                                          care, or other correctional treatment in the most
                                                                          effective manner.




CR-104 (docx 10/18)                         JUDGMENT & PROBATION/COMMITMENT ORDER                                       Page 3 of 5
USA vs.     ROBERT LEE GILLIAM, III                                    Docket No.:   EDCR19-00240-JGB



     The defendant must also comply with the following special conditions (set forth below).

     STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL
SANCTIONS
        The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest
or unless the fine or restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18
U.S.C. § 3612(f)(1). Payments may be subject to penalties for default and delinquency under 18 U.S.C. § 3612(g).
Interest and penalties pertaining to restitution, however, are not applicable for offenses completed before April 24,
1996.
        If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the
defendant must pay the balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

       The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s
mailing address or residence address until all fines, restitution, costs, and special assessments are paid in full. 18
U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any
material change in the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or
restitution, as required by 18 U.S.C. § 3664(k). The Court may also accept such notification from the government or
the victim, and may, on its own motion or that of a party or the victim, adjust the manner of payment of a fine or
restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. § 3563(a)(7).

          Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before
the United
                           States is paid):
                              Non-federal victims (individual and corporate),
                              Providers of compensation to non-federal victims,
                              The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

       CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL
                                     SANCTIONS

        As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed
release authorizing credit report inquiries; (2) federal and state income tax returns or a signed release authorizing
their disclosure and (3) an accurate financial statement, with supporting documentation as to all assets, income and
expenses of the defendant. In addition, the defendant must not apply for any loan or open any line of credit without
prior approval of the Probation Officer.

       The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,”
or other pecuniary proceeds must be deposited into this account, which must be used for payment of all personal
expenses. Records of all other bank accounts, including any business accounts, must be disclosed to the Probation
Officer upon request.

       The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in
excess of $500 without approval of the Probation Officer until all financial obligations imposed by the Court have
been satisfied in full.

                        These conditions are in addition to any other conditions imposed by this judgment.
CR-104 (docx 10/18)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                     Page 4 of 5
USA vs.     ROBERT LEE GILLIAM, III                                            Docket No.:        EDCR19-00240-JGB




                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
Defendant delivered on                                                                      to
Defendant noted on appeal on
Defendant released on
Mandate issued on
Defendant’s appeal determined on
Defendant delivered on                                                                    to
    at
    the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                    United States Marshal


                                                             By
           Date                                                     Deputy Marshal




                                                                CERTIFICATE

I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
legal custody.
                                                                    Clerk, U.S. District Court


                                                             By
           Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


          These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



          (Signed)
                      Defendant                                                                  Date




                      U. S. Probation Officer/Designated Witness                                 Date



CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 5
